Exhibit 10.3

Loan No.                     

COMMERCIAL MORTGAGE

THIS IS A FUTURE ADVANCE MORTGAGE

THIS COMMERCIAL MORTGAGE (“Mortgage”) is made on June 21, 2016, by and between
the Grantor, as herein defined, and FLAGSTAR BANK, FSB, a federally chartered
savings bank (together with its successors and/or assigns, “Bank”), whose
address is 5151 Corporate Drive, Troy, Michigan 48098.

IN CONSIDERATION of loans, advances or other financial accommodations from the
Bank to the Grantor and/or the Borrower, Grantor does hereby covenant, promise
and agree to and with the Bank, which covenants, promises and agreements shall,
to the extent permitted by law, be deemed to run with the land, as follows:

1. Definitions. The following terms shall have the following meanings when used
in this Mortgage. All capitalized terms not otherwise defined herein shall have
the meaning ascribed to them in the Loan Agreement (as defined below).

a. “Borrower” means Grantor.

b. “Grantor” means UTSI Finance, Inc., a Michigan corporation, whose address is
12755 E. Nine Mile Road, Warren, Michigan 48089 and its permitted successors and
assigns.

c. “Lease(s)” means any and all agreements (written or oral) to which Borrower
is a party or has any interest therein, demising any part of the Property, or
pursuant to which any Person occupies any portion of the Property, now or
hereafter existing, including all rights of Borrower thereunder, and all rights
to rents, profits, Income and other sums due thereunder, and all guaranties
thereof by any other Person.

d. “Secured Liabilities” means all liabilities and obligations of any and every
kind and nature heretofore, now or hereafter owing from the Borrower to the
Bank, under the Note, the Swap Obligations (to the extent allocable to the Note)
and this Mortgage, plus all interest, costs, expenses and reasonable attorney
fees which may be made or incurred by the Bank in the disbursement,
administration or collection of such liabilities and obligations and in the
protection, maintenance and liquidation of the Property and the performance of
the covenants and conditions of this Mortgage, and ANY FUTURE ADVANCES, WITH
INTEREST THEREON, made by the Bank to or for the benefit of Grantor and/or the
Borrower and/or with respect to the Property, all of which are secured by this
Mortgage pursuant to the provisions hereof. The term “Secured Liabilities” does
not include, and this Mortgage does not secure, any other amounts due with
respect to the Loan (evidenced by the other Notes dated of even date herewith or
otherwise).

e. “Loan” means the Loan extended under the Loan Agreement and currently due on
June 30, 2026, of which the amount evidenced by the Note is a part.



--------------------------------------------------------------------------------

f. “Loan Agreement” means the Loan and Financing Agreement by and among Bank and
Borrower dated of even date herewith, and all amendments, modifications,
extensions, and/or restatements thereof, from time to time.

g. “Note” means Promissory Note No. 1 (Term Loan), in the amount of Three
Million Six Hundred Eighty-Four Thousand and No/100 Dollars ($3,684,000.00), as
may be amended, modified, extended and/or restated, from time to time, which is
one (1) of ten (10) Notes (as defined in the Loan Agreement) evidencing the
Loan.

h. “Property” means all the estate, title, and interest and rights of Grantor in
the real property situated in the City of Dearborn, Wayne County, Michigan
commonly known as 4440 Wyoming, together with all easements, rights, privileges,
appurtenances, tenements and hereditaments thereunder belonging and which may
hereafter attach thereto and all heretofore or hereafter vacated alleys and
streets abutting thereto, described in Exhibit “A” attached hereto (“Real
Estate”) together with the following:

All buildings, structures, replacements, furnishings, fixtures, fittings and
other improvements and property of every kind and character now or hereafter
located or erected on the Real Estate and owned or purported to be owned by
Grantor, together with all building or construction materials, equipment,
appliances, machinery, fittings, apparatus, fixtures and other articles of any
kind or nature whatsoever now or hereafter found on, affixed to or attached to
the Real Estate and owned or purported to be owned by Grantor, including,
without limitation, all trees, shrubs and landscaping materials, reels, and all
heating, venting, electrical, lighting, power, plumbing, air conditioning,
refrigeration and ventilation equipment (all of the foregoing are herein
referred to collectively as the “Improvements”);

and

All furniture, furnishings, equipment (including, without limitation, telephone
and other communications equipment, office and record keeping equipment, window
cleaning, building cleaning, signs, monitoring, garbage, air conditioning,
computers, point of sale devices, drive-through equipment and other equipment),
inventory and goods and all other tangible property of any kind or character now
or hereafter owned or purported to be owned by Grantor and used or useful in
connection with the Real Estate and located on the Real Estate including,
without limitation, all rights of Grantor under any lease to equipment,
furniture, furnishings, fixtures and other items of personal property located on
the Real Estate at any time during the term of such lease;

and

All option rights, purchase contracts, condemnation claims, demands, awards and
settlement payments, insurance contracts, insurance payments and proceeds,
unearned insurance premiums, warranties, guaranties, utility deposits of Grantor
relating to the Real Estate or the Improvements and all accounts, contract
rights,

 

2



--------------------------------------------------------------------------------

instruments, chattel paper and other rights of Grantor for payment of money to
it for property sold or lent by it, for services rendered by it, for money lent
by it, or for advances or deposits made by it related to the Real Estate or the
Improvements;

and

All rents, security or similar deposits, issues, profits, revenue, royalties,
earnings, products, proceeds , income and other benefits owned and/or derived,
by Grantor from the Real Estate or the Improvements;

and

All rights of Grantor under all leases, licenses, occupancy agreements,
concessions or other arrangements, whether written or oral, whether now existing
or entered into at any time hereafter, whereby any Person agrees to pay money to
Grantor or any consideration for the use, possession or occupancy of, or any
estate in, the Real Estate or the Improvements or any part thereof, and all
rents, income, profits, benefits, avails, advantages and claims against
guarantors under any of the foregoing;

and

All rights of Grantor, if any, to all plans and specifications, designs,
drawings and other matters prepared in connection with the Real Estate or the
Improvements;

and

All rights of Grantor under any contracts executed by Grantor with any provider
of goods or services for or in connection with any construction undertaken on,
or services performed or to be performed in connection with, the Real Estate or
the Improvements, including, without limitation, any architect’s contracts,
construction contracts and management contracts;

and

All rights of Grantor as seller or borrower under any agreement, contract,
understanding or arrangement pursuant to which Grantor has, with the prior
written consent of Bank, obtained the agreement of any Person to pay or disburse
any money for Grantor’s sale (or borrowing on the security) of the Collateral or
any part thereof;

and

All rights of Grantor in any licenses, permits, registrations, permissions,
approvals, consents and other authorizations in connection with the Real Estate
or the Improvements;

 

3



--------------------------------------------------------------------------------

and

All other property or rights of Grantor of any kind or character related to the
Real Estate or the Improvements, all substitutions, replacements and additions
thereto, whether now existing or hereafter acquired, and all proceeds
(including, without limitation, insurance and condemnation proceeds) and
products of any of the foregoing.

Together with:

All proceeds (whether cash proceeds or noncash proceeds) of the foregoing
property, including without limitation proceeds of insurance payable by reason
of loss or damage to the foregoing property and of eminent domain or
condemnation awards.

All products of, additions and accessions to, and substitutions, betterments and
replacements for the foregoing property.

2. Grant of Mortgage. Grantor does hereby MORTGAGE and WARRANT to the Bank and
its successors and assigns forever the Property and grants to the Bank and its
successors and assigns a continuing security interest in the Property to secure
the timely repayment and performance of the Secured Liabilities, to have and to
hold the Property, with all of the tenements, hereditaments, easements,
appurtenances and other rights and privileges thereunto belonging or in any
manner now or hereafter appertaining thereto, for the use and benefit of the
Bank upon the conditions hereinafter set forth.

3. Future Advances. Upon request of Grantor, the Bank at the Bank’s option prior
to release of this Mortgage, may enter into additional credit facilities,
including additional Secured Liabilities, accept any Note, and/or make future
advances to or for the benefit of Grantor and all of the foregoing, with
interest thereon, may be secured by this Mortgage if Grantor expressly so agrees
in writing.

4. Covenant to Pay Secured Liabilities. Grantor shall promptly pay and perform
all Secured Liabilities for which it is liable or obligated in accordance with
the terms thereof. Grantor acknowledges and agrees that this Mortgage shall not
be extinguished and the priority of this Mortgage shall not be altered in any
way until a Mortgage discharge has been executed by the Bank and recorded in the
proper county, which shall be recorded when the Secured Liabilities have been
paid in full.

5. Covenant of Title. At the time of the execution and delivery of this
Mortgage, Grantor is, and will be, the owner of the Property in fee simple, free
of all easements, liens (except as set forth in the Loan Agreement and except
for liens that are validly subordinated to the lien of the Bank by written
instrument in form and substance satisfactory to Bank in its sole and absolute
discretion) and encumbrances whatever (other than those easements of record as
of the date hereof, the rights of the public in any part of the Property used or
taken for road purposes and any other mortgages, liens or encumbrances to which
the Bank has consented in writing), and will forever warrant and defend the same
against any and all other claims whatever except as provided herein, and the
lien created hereby is and will be kept as a valid lien upon the Property and
every part thereof, subject only to the foregoing exceptions.

 

4



--------------------------------------------------------------------------------

6. Maintenance of Property. Grantor shall at all times preserve and maintain the
Property in good repair, working order and condition and shall make all
necessary improvements and repairs so the value and efficiency of the Property
is at all times maintained and Bank’s security is not impaired. Bank shall have
the right to enter upon and inspect the Property at all reasonable times, but
not more than once in any twelve (12) month period, and if, upon inspection of
the Property, Bank reasonably determines the Property or any part thereof
requires repair, maintenance, or care of any kind which the Grantor, after
notice from Bank, fails to perform within the Cure Period for a Non-Monetary
Event of Default, Bank may declare the same to be a Matured Event of Default and
may, at Bank’s option, by its agent, enter, repair and care for the Property,
paying such amount therefor as the Bank deems reasonably appropriate, and all
costs incurred by Bank shall be added to the Secured Liabilities secured by this
Mortgage.

7. Payment of Taxes, Liens and Insurance. Grantor shall pay before delinquency
all taxes, assessments, and governmental charges levied upon the Property and
all claims, liens, encumbrances, levies, judgments and charges which are at any
time levied, recorded, placed upon, or assessed against the Property, and shall
promptly deliver to Bank receipts, upon Bank’s written request, evidencing such
payment; provided, however, that Grantor will not be required to pay any tax,
assessment, governmental charge, claim, lien, encumbrance, levy, judgment or
charge if Grantor is in good faith contesting the validity thereof and has
provided a reserve for payment of the entire amount of any such contested tax,
assessment, governmental charge, claim, lien, encumbrance, levy, judgment or
charge on its financial statements.

8. Insurance. Until the Secured Liabilities are fully satisfied, Grantor will
keep the Property continuously insured against loss by fire, windstorm and other
hazards, casualties and contingencies, including vandalism and malicious
mischief, in such amounts, for such periods, and by policies issued by such
insurers, as required by the Loan Agreement. Grantor shall pay promptly when due
all premiums for such insurance and deliver to the Bank, upon request, receipts
showing such payment. All insurance shall be carried in companies approved by
the Bank and shall have attached thereto a mortgagee and loss payee clause(s)
acceptable to the Bank, making all loss or losses under such policies payable to
the Bank, its successors and assigns, as its or their interest may appear. In
the event of loss or damage to the Property, Grantor shall give immediate notice
in writing by mail to the Bank, who may make proof of loss if not made promptly
by Grantor. In the event of any inconsistency, the provisions of the Loan
Agreement shall control.

In the event the amount of the loss is an amount equal to Two Hundred Thousand
Dollars ($200,000.00) or less, the insurance proceeds shall be released to the
Grantor, upon request by the Grantor. Grantor shall be obligated to use such
proceeds to restore or repair the Property unless the Bank otherwise specifies
in writing.

In the event the amount of the loss is greater than an amount equal to Two
Hundred Thousand Dollars ($200,000.00) each insurance company concerned is
hereby authorized and directed upon request by the Bank, to make payment for
such loss, to the extent of the Secured

 

5



--------------------------------------------------------------------------------

Liabilities, directly to the Bank instead of to Grantor and the Bank jointly and
in such event, provided no Event of Default hereunder then exists nor any event
which with notice or the passage of time or both would become an Event of
Default hereunder and further provided that the Bank shall reasonably determine
that sufficient funds are available from insurance proceeds and any funds to be
provided by Grantor to repair or restore the Property within a reasonable time
(and in all events at least six months prior to the Due Date of the Note) and
that such repair or restoration is economically feasible (economically feasible
means that after giving effect to the use of proceeds, the principal amount of
the Secured Liabilities (drawn and undrawn) is not more than 75% of the
appraised value of the Property as reasonably determined by Bank, the Bank
agrees, upon request by the Grantor, to apply the insurance proceeds to repair
or restore the Property, after reimbursement of all costs and expenses of the
Bank in collecting such proceeds, subject to the following terms and conditions:

a. The Bank shall retain all insurance proceeds in a non-interest bearing escrow
account to be disbursed to pay the costs of repair or restoration in accordance
with procedures reasonably established by the Bank, and

b. All plans and specifications for repair or restoration shall be subject to
Bank Approval prior to the commencement of any repair or restoration or the
improvements may be constructed to the same specifications as previously
existed, and

c. All repair or restoration shall be done by or under the direction of Grantor,
shall be in accordance with the approved plans and specifications, shall be in a
workmanlike manner free from all defects, shall be in compliance with all
statutes, ordinances, rules and regulations applicable thereto and shall be
completed free of all construction liens except those being contested in good
faith by appropriate proceedings, and

d. The Bank shall have the right, at Grantor’s expense, to inspect all repairs
and restoration and, if the Bank reasonably determines that any work or
materials are not in conformity with the approved plans and specifications, the
Bank’s standard construction loan practices and procedures, or other
requirements of sub-paragraph (c) above, to stop the work and order replacement
or correction thereof by Grantor, and

e. The Bank shall not be obligated to make disbursements more frequently than
monthly and the remaining undisbursed proceeds shall always be sufficient to
meet the total estimated remaining costs to complete the repair or restoration
and any shortfall, from time to time, shall be provided to Bank in cash by
Borrower, and

f. All insurance proceeds in excess of the amounts necessary to repair or
restore the Property shall be released to Grantor if all of the provisions of
this Section are satisfactory and the restoration has been substantially
completed (subject to punchlist items), and

g. The Property and the use thereof after the restoration will be in compliance
with and permitted under all applicable zoning laws, ordinance, rules and
regulations, and

 

6



--------------------------------------------------------------------------------

h. The restoration shall be done and completed by the Grantor in an expeditious
and diligent fashion and in compliance with all applicable laws, including
without limitation, all applicable Environmental Laws and/or Applicable laws,
and

i. Such fire or other casualty, as applicable, does not result in the loss of
access to the Property or to the improvements located thereon, and

j. Bank shall determine there has been no material adverse effect upon either:

(i) the ability of Grantor to make payments on or to satisfy, the Note, when
due; or

(ii) the value of the Property (after giving effect to the restoration).

In the event all of the conditions to the use of the insurance proceeds to
repair or restore the Property which are outlined above are not satisfied, the
Bank, at its option, may apply the insurance proceeds or any part thereof,
first, toward reimbursement of all costs and expenses of the Bank in collecting
such proceeds, and then, to the Secured Liabilities (without any penalty for
prepayment), to fulfill any other covenant herein or any other obligation of
Grantor to the Bank, or to the restoration or repair of the Property.
Application by the Bank of any insurance proceeds to the Secured Liabilities
shall not excuse, extend or reduce the regularly scheduled payments due
thereunder. In the event of foreclosure of this Mortgage or other transfer of
title to the Property in extinguishment of the Secured Liabilities, all right,
title and interest of Grantor in and to any insurance policies then in force
shall pass to the purchaser or grantee and Grantor hereby appoints the Bank its
attorney-in-fact, in Grantor’s name, to assign and transfer all such policies
and proceeds to such purchaser or grantee.

If at any time the Property is identified by the Director of the Federal
Emergency Management Agency or any other person or entity designated with such
responsibility under the National Flood Insurance Act of 1968, Flood Disaster
Protection Act of 1973 and the National Flood Insurance Reform Act of 1994, all
as amended (collectively called the “Flood Act”), as being located in a flood
hazard area, Grantor shall keep the Property covered by flood insurance in such
amount as is required by Bank and in at least the amount required by the Flood
Act and all regulations issued thereunder.

9. Eminent Domain. In the event the entire Property is taken under the power of
eminent domain, the entire award or payment in lieu of condemnation, to the full
extent of the Secured Liabilities, shall be paid to the Bank (unless Borrower
provides to Seller substitute collateral with Bank Approval in the manner
contemplated by Section 5.2 of the Loan Agreement). The Bank shall apply such
award or payment, first, toward reimbursement of all of the Bank’s costs and
expenses incurred in connection with collecting such award or payment, and then,
at the Bank’s option, to the Secured Liabilities (without any penalty for
prepayment), to fulfill any other covenant herein or to any other obligation of
Grantor to the Bank.

In the event of a partial taking of the Property which materially detrimentally
impacts the usability of the Property for the purpose intended under the power
of eminent domain, the entire award or payment in lieu of condemnation, to the
full extent of the Secured Liabilities, shall be

 

7



--------------------------------------------------------------------------------

paid over to the Bank and provided no Event of Default hereunder then exists,
nor any event which with notice or the passage of time or both would become an
Event of Default hereunder, and the Bank shall reasonably determine that
sufficient funds are available from the award or payment and any funds to be
provided by Grantor to repair or restore the remaining portion of the Property
within a reasonable time and that such repair or restoration is economically
feasible [economically feasible (as defined in Section 8 hereof)], in the
reasonable business judgment of Bank, the Bank agrees, upon request by the
Grantor, to apply the award or payment to repair or restore the remaining
portion of the Property, after reimbursement of all costs and expenses of the
Bank in collecting the award or payment, subject to the following terms and
conditions:

a. The Bank shall retain the award or payment in a non-interest bearing escrow
account to be disbursed to pay the costs of repair or restoration in accordance
with procedures reasonably established by the Bank.

b. All plans and specifications for repair or restoration shall be subject to
Bank Approval prior to the commencement of any repair or restoration or the
improvements may be constructed to the same specifications as previously
existed.

c. All repair or restoration shall be done by or under the direction of Grantor,
shall be in accordance with the approved plans and specifications, shall be in a
workmanlike manner free from all defects, shall be in compliance with all
statutes, ordinances, rules and regulations applicable thereto and shall be
completed free of all construction liens except those being contested in good
faith by appropriate proceedings and with respect to which Grantor shall have
provided the Bank satisfactory security.

d. The Bank shall have the right, at Grantor’s expense, to inspect all repairs
and restoration and, if the Bank reasonably determines that any work or
materials are not in conformity with the approved plans and specifications or
other requirements of sub-paragraph (c) above, to stop the work and order
replacement or correction thereof by Grantor.

e. The Bank shall not be obligated to make disbursements more frequently than
monthly and the remaining undisbursed proceeds shall always be sufficient to
meet the total estimated remaining costs to complete the repair or restoration.

f. All proceeds of the award or payment in excess of the amounts necessary to
repair or restore the Property may be applied, at the Bank’s option, to the
Secured Liabilities (without penalty for prepayment), to fulfill any other
covenant herein or any other obligation of Grantor to the Bank, or released to
Grantor.

In the event all of the conditions to the use of the award or payment to repair
or restore the Property which are outlined above are not satisfied, the Bank, at
its option, may apply the award or payment or any part thereof, first, toward
reimbursement of all costs and expenses of the Bank in collecting such award or
payment, and then, to the Secured Liabilities (without any penalty for
prepayment), to fulfill any other covenant herein or any other obligation of
Grantor to the Bank, or to the restoration or repair of the Property.
Application by the Bank of any condemnation award or payment or portion thereof
to the Secured Liabilities shall not excuse, extend or reduce the regularly
scheduled payments due thereunder.

 

8



--------------------------------------------------------------------------------

10. Removal of Improvements. Except for replacement, maintenance, and relocation
in the ordinary course of business or for tenant improvements made for tenants
of the Property, or as previously disclosed to Bank by Grantor, Grantor shall
not remove from the Property any improvement, accessions, fixtures, machinery,
or equipment pertaining to or forming a part of the Property without Bank
Approval. All replacements shall be with improvements, fixtures, machinery and
equipment of the same or better quality than those replaced.

11. Bank’s Right to Make Expenditures. Should a Matured Event of Default occur
hereunder as a result of Grantor’s failure to pay any taxes or assessments or
procure and maintain insurance or make necessary repairs to the Property to the
extent required pursuant to the provisions of the Loan Documents, the Bank may
pay such taxes and assessments, effect such insurance and make such repairs, and
the monies so paid by it shall be a further lien on the Property, payable
forthwith, with interest at the Default Rate applicable to the Secured
Liabilities as provided in the Loan Documents. The Bank may make advances
without curing the Matured Event of Default and without waiving the Bank’s right
of foreclosure or any other right or remedy of the Bank under this Mortgage. The
exercise of the right to make advances pursuant to this paragraph shall be
optional with the Bank and not obligatory and the Bank shall not be liable in
any case for failure to exercise such right or for failure to continue
exercising such right once having exercised it.

12. Compliance with Law. Grantor will comply promptly with all laws, ordinances,
regulations and orders of all public authorities having jurisdiction over the
Property relating to the use, occupancy and maintenance thereof, and shall upon
request promptly submit to the Bank evidence of such compliance. Nothing herein
shall be deemed to prohibit Grantor from contesting the enforceability or
applicability of any law, ordinance, regulation or order; provided, however,
that the Bank, in its sole discretion, may require that Grantor comply with any
such law, ordinance, regulation or order during the pendency of any such contest
and all appeals therefrom. Grantor will not permit the Property or any portion
thereof to be used for any unlawful purpose.

13. Environmental Warranties, Compliance, and Indemnification. Grantor agrees to
at all times observe and promptly comply with the provisions of the
Environmental Certificate and Environmental Indemnity Agreement from Borrower to
Bank of even date herewith.

14. Assignment of Rents and Leases. As additional security for the Secured
Liabilities and performance of the covenants and agreements set forth herein,
Grantor hereby assigns to the Bank, and grants Bank a security interest in, any
oil and gas located in, on or under the Property (to the extent of Grantor’s
interest therein), any and all Leases of the Property, and all rents, issues,
income and profits derived from the use of the Property or any portion thereof,
whether due or to become due. These assignments shall run with the land and
shall be good and valid against Grantor and all persons claiming by, under, or
through Grantor from the date of recording of this Mortgage and shall continue
to be operative during foreclosure or any other proceedings taken to enforce
this Mortgage. If any foreclosure sale results in a deficiency, the assignments
shall continue as security during the foreclosure redemption period, to the
extent permitted under applicable law.

 

9



--------------------------------------------------------------------------------

15. Assignment of Contracts and Agreements. Grantor hereby assigns to the Bank,
as further security for the Secured Liabilities, Grantor’s interest in all
agreements, contracts (including contracts for the lease or sale of the Property
or any portion thereof), licenses and permits affecting the Property. Such
assignment shall not be construed as a consent by the Bank to any agreement,
contract, license, or permit so assigned, or to impose upon the Bank any
obligations with respect thereto. Grantor shall not cancel or amend any of the
agreements, contracts, licenses and permits hereby assigned (nor permit any of
the same to terminate if they are necessary or desirable for the operation of
the Property), except in the ordinary course of business, without first
obtaining, on each occasion, the written approval of the Bank, which approval
will not be unreasonably withheld, delayed or conditioned. This paragraph shall
not be applicable to any agreement, contract, license or permit that terminates
if it is assigned without the consent of any party thereto (other than Grantor)
or issuer thereof, unless such consent has been obtained or this assignment is
ratified by such party or issuer; nor shall this paragraph be construed as a
present assignment of any agreement, contract, license or permit that Grantor is
required by law to hold in order to operate the Property for the purposes
intended.

16. Due on Sale. The Bank in making the loan secured by this Mortgage is relying
upon the integrity of Grantor and its undertaking to maintain the Property. If
Grantor should (a) sell, transfer, convey or assign the Property, or any right,
title or interest therein, whether legal or equitable, whether voluntarily or
involuntarily, by outright sale, deed, installment sale contract, land contract,
contract for deed, leasehold interest (other than leases to tenants or any other
method of conveyance of real property interests; or (b) cause, permit or suffer
any change in the current ownership or management of the Grantor which results
in an Affiliate not Controlling Grantor, without paying the remaining balance of
the Note, and interest thereon, in full, or providing substitute collateral from
the Non-Pledged Pool Property with Bank’s Approval, then, and in any such event,
the Bank shall have the right at its sole option thereafter to declare all sums
secured hereby and then unpaid to be due and payable forthwith although the
period limited for the payment thereof shall not then have expired, anything
contained to the contrary hereinbefore notwithstanding, and thereupon to
exercise all of its rights and remedies under this Mortgage. If the ownership of
the Property, or any part thereof, or Borrower becomes vested in a person other
than the Grantor (with or without the Bank’s consent), the Bank may deal with
such successor or successors in interest with reference to this Mortgage, and
the Secured Liabilities, in the same manner as with the Grantor, without in any
manner vitiating, releasing or discharging the Grantor’s liability hereunder or
upon the Secured Liabilities. No sale of the Property and no forbearance or
extensions by the Bank of the time for payment of the Secured Liabilities or the
performance of the covenants and agreements herein provided shall in any way
operate to release, discharge, modify, change or affect the lien of this
Mortgage or the liability of Grantor, if any, on the Secured Liabilities or for
the performance hereof, either in whole or in part.

17. Secondary Financing. Except for the loans, liens and obligations that are
subordinated to Bank by written instrument acceptable to Bank in its sole and
absolute discretion and except for liens which are being diligently contested in
good faith Grantor will not, without the prior written consent of the Bank,
mortgage or pledge the Property or any part thereof as security for any other
loan or obligation of Grantor or suffer or permit any encumbrance or charge on
the Property not allowed by this Mortgage or the Loan Agreement. If any such
mortgage or pledge is entered into or encumbrance or charge exists without the
prior written consent of the Bank, the same shall be an Event of Default.
Further, Grantor also shall pay any

 

10



--------------------------------------------------------------------------------

and all other obligations, liabilities or debts which may become liens, security
interests, or encumbrances upon or charges against the Property for any repairs
or improvements that are now or may hereafter be made thereon, and shall not,
without the Bank’s prior written consent, permit any lien, security interest,
encumbrance or charge of any kind to accrue and remain outstanding against the
Property or any part thereof, or any improvements thereon, irrespective of
whether such lien, security interest, encumbrance or charge is junior to the
lien of this Mortgage, except as otherwise allowed by this Mortgage or the Loan
Agreement. Notwithstanding the foregoing, if any personal property by way of
additions, replacements or substitutions is hereafter purchased and installed,
affixed or placed by Grantor on the Property under a security agreement, the
lien or title of which is superior to the lien created by this Mortgage, all the
right, title and interest of Grantor in and to any and all such personal
property, together with the benefit of any deposits or payments made thereon by
Grantor, shall nevertheless be and are hereby assigned to the Bank and are
covered by the lien of this Mortgage.

18. Waste. Except as allowed by this Mortgage or the Loan Agreement, Grantor’s
failure, refusal or neglect to pay any taxes or assessments levied against the
Property or any insurance premiums due upon policies of insurance covering the
Property will constitute waste under Applicable Law, and the Bank shall have a
right to appointment of a receiver of the Property and of the rents and income
from the Property, with such powers as the Court making such appointment
confers. Grantor hereby consents to such appointment in such event, and agrees
that Bank’s costs and expenses, including reasonable attorney fees, incurred in
such proceeding shall be added to the Secured Liabilities. Payment by the Bank
for and on behalf of Grantor of any delinquent taxes, assessments, or insurance
premiums payable by Grantor under the terms of this Mortgage will not cure the
Event of Default herein described nor in any manner impair the Bank’s right to
appointment of a receiver as set forth herein.

19. Remedies Upon Default. The Bank may, in addition to and not in lieu of or
substitution for, all other rights and remedies provided by law:

a. Accelerate Secured Liabilities. If a Matured Event of Default exists, with
written notice to Grantor, declare the entire unpaid and outstanding principal
balance of the Secured Liabilities, and all accrued interest, to be due and
payable in full forthwith, and at the Bank’s option, to bring suit therefor and
to take any and all steps and institute any and all other proceedings that the
Bank deems necessary to enforce the Secured Liabilities and to protect the lien
of this Mortgage.

b. Advance Sums for Other Liens. Upon the occurrence of any Event of Default
arising out of the existence of any lien upon the Property, the Bank shall have
the right (without being obligated to do so or to continue to do so), with
written notice to Grantor, to advance on and for the account of Grantor such
sums as the Bank in its sole discretion deems necessary to cure such Event of
Default or to induce the holder of any such lien to forbear from exercising its
rights thereunder. The repayment of all such advances, with interest thereon at
the highest rate applicable to the Secured Liabilities from the date of each
such advance, shall be secured hereby and shall be immediately due and payable
without demand.

c. Mortgage Foreclosure. If a Matured Event of Default exists foreclose this
Mortgage and sell the Property at public auction or venue or judicially
foreclose this

 

11



--------------------------------------------------------------------------------

Mortgage pursuant to Applicable Law, and Grantor agrees to pay all of Bank’s
costs and expenses, including reasonable attorney fees on an hourly basis plus
expenses, which shall be added to the Secured Liabilities. Any foreclosure sale
may, at the sole option of the Bank, be made en masse or in parcels, any law to
the contrary notwithstanding, and Grantor hereby knowingly, voluntarily and
intelligently waives any right to require any such foreclosure sale to be made
in parcels or any right to select which parcels shall be sold. The proceeds of
any foreclosure sale shall be applied, as the Bank elects, to the payment of
Bank’s collection and other expenses, including reasonable attorney fees on an
hourly basis plus expenses, and/or payment of the Secured Liabilities, with the
surplus, if any, to Grantor or Grantor’s successor in interest. Commencement of
proceedings to foreclose this Mortgage in any manner authorized by law shall be
deemed an exercise of the Bank’s option to accelerate the Secured Liabilities.
After the date upon which the maturity of the Secured Liabilities has been
accelerated, Bank acceptance of any amount(s) paid by Grantor less than the full
unpaid principal balance of the Secured Liabilities plus accrued interest, late
charges and Bank’s costs and expenses in this Mortgage described, shall not
waive the default or acceleration, but shall only be credited upon the unpaid
balance of the Secured Liabilities unless the Bank specifically agrees in
writing to waive any such default and/or acceleration.

This Mortgage contains a power of sale and upon a Matured Event of Default may
be foreclosed by advertisement. In a foreclosure by advertisement, no hearing is
involved and the only notice required is publication of a foreclosure notice in
a local newspaper and posting a copy of the notice upon the Property. If this
Mortgage is foreclosed by advertisement under the provisions of Applicable Law,
Grantor hereby knowingly, voluntarily, and intelligently waives all rights under
the Constitution and laws of the State of Michigan and the Constitution and laws
of the United States of America to any notice or hearing in connection with a
foreclosure by advertisement except as set forth in the Michigan statute.

d. Collection of Rents. If a Matured Event of Default exists, enter into
peaceful possession of the Property and/or to collect and receive all rents,
issues, income and profits from the Property, terminate any tenancy, maintain
proceedings to recover rents or possession of any of the Property from any
tenant or trespasser, rent or lease the Property or any portion thereof upon
such terms as the Bank deems best, and have the right to all oil and gas
royalties and any other income from the Property. Bank, in such order as Bank in
its sole discretion elects, may apply the proceeds of any rents, issues, profits
and income to: (i) preservation, maintenance or operation of the Property,
(ii) payment of taxes due on the Property; and (iii) payment of the Secured
Liabilities. Grantor irrevocably consents and agrees that the lessee(s) under
any Lease, upon demand and notice from Bank of Grantor’s default, shall be
required to pay all rents, issues, profits and income to Bank, without any
obligation upon such lessee(s) to determine the actual existence of any default
by Grantor. Bank may enter upon the Property or any part thereof, by its
officers, agents, or employees, for the collection of the rents, issues and
profits and for the operation and maintenance of the Property, and Grantor
hereby authorizes Bank in general to perform all acts necessary for the
operation and maintenance of the Property in the same manner and to the same
extent that the Grantor might so act. Such entry and taking possession of the
Property or any part thereof by Bank, may be made by actual entry and possession
or by written notice served personally upon or sent by certified mail to the
last owner of the Property appearing on the records of the Bank, as the Bank
elects, without further authorization or notice.

 

12



--------------------------------------------------------------------------------

Bank shall be entitled, to the extent provided by law, to the appointment of a
receiver of the Premises and of income derived therefrom, and all collateral.
This appointment shall be in addition to any other rights, relief or remedies
afforded Bank. Such receiver, in addition to any other rights to which he shall
be entitled, shall be authorized to sell any and all property of the Borrower
located at the Property for the benefit of Bank pursuant to provisions of
Michigan law and the Uniform Commercial Code of Michigan. Borrower acknowledges,
agrees and irrevocably consents to, the appointment of such receiver and that
such receiver shall have the power to take possession of, sell, collect monies
due from, and otherwise manage, the Property, and take, or refrain from taking,
all other actions with respect to the Property as if the owner thereof, or do
any of the foregoing in whole or in part as Bank may request. In the event of
any deficiency, Borrower and all other parties liable or otherwise obligated
therefore, shall remain liable and obligated therefore.

e. Title Reports. Procure mortgage foreclosure or title reports. Grantor
covenants to pay forthwith to the Bank all sums paid for such purposes with
interest at the Default Rate applicable to the Secured Liabilities, and such
sums and the interest thereon shall constitute a further lien upon the Property.

f. Appraisals and Audits. Procure appraisals, environmental audits and such
other investigations or analyses of the Property as the Bank may reasonably
determine to be required by regulatory or accounting rules, procedures or
practices or to otherwise be reasonably prudent or necessary. Grantor shall
grant the Bank free and unrestricted access to the Property for such purposes.
Grantor covenants to pay forthwith to the Bank all sums paid for such purposes
with interest at the rate applicable to the Secured Liabilities, and such sums
and the interest thereon shall constitute a further lien upon the Property.

g. Bank’s rights under this Section 19 are subject to the provisions and
limitations of Section 15 of the Loan Agreement.

h. Notwithstanding the foregoing rights of the Bank following a Matured Event of
Default, to the extent that the Pledged Pool Lease (as defined in the Loan
Agreement) with respect to the Property is in full force and effect and the
tenant pays all rent due under the Pledged Pool Lease involved as and when due
to the Bank, the Bank shall, prior to exercising any remedies hereunder or in
the Loan Agreement, collect all rent due under the Pledged Pool Lease involved
for a period of thirty (30) days after a Matured Event of Default (the
“Collection Period”), after which it can either (i) continue to collect rent
from the tenant under the Pledged Pool Lease involved (if the tenant under the
Pledged Pool Lease involved has agreed to make such payments to the Bank) or
(ii) after 15 days further written notice to the Borrower, exercise any and all
rights and remedies provided for herein, in the Loan Agreement or available to
it under law, unless within said fifteen (15) day period, Borrower provides a
third party purchaser of the Property who pays to Bank in good funds the
outstanding amount of the unpaid balance of the Note, and accrued but unpaid
interest thereunder (and other amounts due pursuant to this Mortgage with
respect to the Property) within said 15 day period. If the tenant fails to pay
rent to the Bank under the Collateral Pool Lease involved as and when due, the
Bank will not be required to wait for the expiration of the Collection Period
prior to exercising any of its remedies.

 

13



--------------------------------------------------------------------------------

20. Costs of Legal Proceedings. The Grantor shall pay the Bank a reasonable
attorney’s fee, on an hourly basis plus expenses, in addition to all other legal
costs in case the Bank shall become a party, either as plaintiff or defendant,
to any legal proceedings in relation to the Property or the lien created hereby,
which sums shall be secured hereby and shall be payable forthwith at the highest
rate applicable to the Secured Liabilities.

21. Books and Records. The Grantor covenants and agrees to furnish to the Bank
such books and records as required pursuant to Loan Agreement.

22. Payment Upon Acceleration Subject to Any Prepayment Penalty. Upon the
occurrence and during the continuance of a Matured Event of Default by Grantor
hereunder and following the acceleration of maturity of the Secured Liabilities,
a tender of payment of the amount necessary to satisfy the entire Secured
Liabilities, made at any time prior to the foreclosure sale by Grantor, or by
anyone in behalf of the Grantor, shall constitute an evasion of the payment
terms of the Secured Liabilities and shall be deemed to be a voluntary
prepayment thereunder, and any such payment, to the extent permitted by law,
will therefore include the premium required under the prepayment privilege and
Swap Transaction Documents, if any, applicable to the Secured Liabilities.

23. Security Agreement and Financing Statements. Grantor shall execute,
acknowledge and deliver any and all financing statements required by the Bank to
protect its interest under the provisions of the Michigan Uniform Commercial
Code, as amended, forthwith upon the written request of the Bank. Upon any
failure of Grantor to do so, the Bank may execute, record, file, re-record and
refile any and all such documents for and in the name of Grantor, and Grantor
hereby irrevocably appoints the Bank as agent and attorney-in-fact of Grantor
for the foregoing purposes. This instrument is intended by the parties to be,
and shall be construed as, a security agreement, as that term is defined and
used in Article Nine of the Michigan Uniform Commercial Code, as amended, and
shall grant to the Bank a security interest in that portion of the Property with
respect to which a security interest can be granted under Article Nine of the
Michigan Uniform Commercial Code, as amended, which security interest shall
include a security interest in all personalty owned by Grantor, whether now
owned or subsequently acquired, which is or in the future may be physically
located on or affixed to the Property described in Exhibit “A” hereto (but not
otherwise), regardless of whether such personalty consists of fixtures under
Applicable Law, a security interest in the proceeds and products of the proceeds
of all insurance policies now or hereafter covering all or any part of such
collateral. For purposes of Article Nine of the Michigan Uniform Commercial
Code, (a) Grantor herein is the “debtor”, (b) the Bank herein is the “secured
party”, (c) information concerning the security interest created hereby may be
obtained from the Bank at its address set forth on page 1 hereof, and
(d) Grantor’s mailing address is that set forth on page 1 hereof.

24. Non-Bank Liens, Insolvency Proceedings. If any non-Bank mortgage foreclosure
proceeding or any Federal, State or local tax lien, seizure, levy, forfeiture,
or any other lien or proceeding shall be instituted, recorded, or filed against
the Property which is not being defended by Grantor in good faith or if any
insolvency or receivership proceedings, either

 

14



--------------------------------------------------------------------------------

voluntary or involuntary, are instituted by or against Grantor for the
liquidation or rehabilitation of Grantor’s assets and affairs, or if any
criminal proceedings are initiated wherein forfeiture of the Property is a
potential penalty, the Bank may, at its option and with written notice to
Grantor, declare the entire Secured Liabilities to be immediately due and
payable and may institute all such proceedings, including foreclosure of this
Mortgage, as the Bank deems necessary to protect its interest in the Property.

25. Prior Mortgage. If Bank has consented and agreed, in writing specifically
permitted that this Mortgage is to be second and subordinate to a prior recorded
mortgage, Grantor expressly covenants and agrees that Grantor shall not borrow
any additional sum, nor incur any additional indebtedness or other obligation
secured by the prior mortgage.

26. Suretyship Waivers. This mortgage continuously secures an obligation of
payment and not of collection, and the Grantor agrees that the Bank’s
enforcement of its rights and remedies under this Mortgage, except as otherwise
specifically set forth, shall be immediate upon the occurrence and continuance
of a Matured Event of Default. The Bank’s rights under this Mortgage shall not
be contingent upon the exercise or enforcement by the Bank of whatever other
remedies it may have against the Grantor or the enforcement of any other lien or
realization upon any other security or collateral the Bank may at any time
possess. Any one or more successive and/or concurrent actions may be brought
hereon against Grantor either in the same action, or in separate actions, as
often as the Bank, in its sole discretion, may deem advisable. No election to
proceed in one form of action or proceeding, or against any party, or on any
obligation, shall constitute a waiver of the Bank’s right to proceed in any
other form of action or proceeding or against other parties unless the Bank has
expressly waived such right in writing. Specifically, but without limiting the
generality of the foregoing, no action or proceeding by the Bank against
Borrower under any document or instrument evidencing the Secured Liabilities
shall serve to diminish the rights of the Bank under this Mortgage, except to
the extent the Bank realizes payment by such action or proceeding,
notwithstanding the effect of any such action or proceeding upon Grantor’s right
of subrogation against Borrower, if any.

27. Binding Effect. Until this Mortgage is discharged in full, all of the
covenants and conditions hereof shall run with the land and shall be binding
upon the successors and assigns of Grantor, and shall inure to the benefit of
the successors and assigns of the Bank. Any reference herein to “Grantor” or the
“Bank” shall include their respective successors and assigns.

28. Notices. All notices, demands and requests required or permitted to be given
to Grantor hereunder or by law shall be deemed delivered when deposited in the
United States mail, with full postage prepaid thereon, addressed to Grantor at
the last address of Grantor on the records of the Bank.

29. No Waiver. No waiver by the Bank of any right or remedy granted hereunder
shall affect or extend to any other right or remedy of the Bank hereunder, nor
affect the subsequent exercise of the same right or remedy by the Bank for any
further or subsequent Event of Default by Grantor hereunder, and all such rights
and remedies of the Bank hereunder are cumulative. Time is of the essence.

 

15



--------------------------------------------------------------------------------

30. Severability. If any provision(s) hereof are in conflict with any statute or
rule of law of the State of Michigan or state where the Property is located (as
may be applicable under pursuant to the Loan Agreement) or are otherwise
unenforceable for any reason whatever, then such provision(s) shall be deemed
null and void to the extent of such conflict or unenforceability, but shall be
deemed separable from and shall not invalidate any other provisions of this
Mortgage.

31. Pronouns. If more than one person joins in the execution hereof, or is of
the feminine sex, or a corporation, the pronoun and relative words herein used
shall be read as if in plural, feminine or neuter, respectively.

[Signature on the following page]

 

16



--------------------------------------------------------------------------------

This Mortgage was executed and delivered by the undersigned on the date stated
in the first paragraph above.

 

  Grantor:  

UTSI FINANCE, INC.,

a Michigan corporation

    By:  

/s/ Violeta V. Golematis

      Violeta V. Golematis       Its: Treasurer

 

STATE OF MICHIGAN   )   )ss COUNTY OF MACOMB       )

The foregoing instrument was acknowledged before me on 21st day of June, 2016,
by Violeta V. Golematis, the Treasurer of UTSI Finance, Inc., a Michigan
corporation, on behalf of the corporation.

 

/s/ Ralph Castelli

Ralph A. Castelli, Jr. Notary Public, Oakland County, Michigan My commission
expires: July 13, 2020 Acting in Macomb County

 

DRAFTED BY:    WHEN RECORDED RETURN TO:    Donald A. Wagner    Donald A. Wagner
   Couzens, Lansky, et al    Couzens, Lansky, et al    39395 West Twelve Mile   
39395 West Twelve Mile    Suite 200    Suite 200    Farmington Hills, Michigan
48331    Farmington Hills, Michigan 48331   

 

17



--------------------------------------------------------------------------------

EXHIBIT “A”

Description of Real Estate

The land referred to herein below is situated in the City of Dearborn, County of
Wayne, State of Michigan, and is described as follows:

Parcel 1:

Land in Private Claim 61, Town 2 South, Range 11 East, beginning at a point in
the Westerly line of Stecker Avenue (70 feet wide) point is South 80 degrees 23
minutes West 575.81 feet along Northerly line of Southern Avenue and North 26
degrees 39 minutes West 1123.37 feet along Westerly line of Stecker Avenue from
intersection of Northerly line of Southern Avenue and Easterly line of Private
Claim 61; thence North 26 degrees 59 minutes West 360 feet; thence South 63
degrees 21 minutes West 556.73 feet to a point 64.75 feet Easterly of Westerly
line of Private Claim 61; thence South 26 degrees 39 minutes East 360 feet;
thence North 63 degrees 21 minutes East 556.73 feet to the point of beginning.

Parcel 2:

Beginning at a point in Easterly line of Wyoming Avenue, being South 1097.42
feet and distant South 15 degrees 23 minutes West 886.89 feet from intersection
of Easterly line of Wyoming Avenue and Southerly line of Michigan Avenue; thence
South 15 degrees 23 minutes West 210 feet along Easterly line of Wyoming Avenue;
thence South 74 degrees 37 minutes East 1002.02 feet; thence North 63 degrees 21
minutes East 148.75 feet to the Easterly line of Private Claim 216; thence North
26 degrees 39 minutes West 148.64 feet along said line; thence North 74 degrees
37 minutes West 1013.16 feet to the point of beginning.

Parcel 3:

Land in the P.C. 216, Town 2 South, Range 11 East described as: Beginning at a
point on the Easterly line of Wyoming Avenue, Southerly 1097.42 feet and South
15 degrees 23 minutes West 1096.89 feet from intersection of the East line of
Wyoming Avenue and South line of Michigan Avenue; thence continuing South 15
degrees 23 minutes West 600 feet; thence South 74 degrees 37 minutes East, 650
feet; thence North 15 degrees 23 minutes, 600 feet; thence North 74 degrees 37
minutes, West 650 feet to the point of beginning.

Parcel 4:

Part of Private Claim 216 lying Northerly of the Michigan Central Railroad in
City of Dearborn, Wayne County, Michigan, described as follows: Beginning at a
point in the Northerly line of Southern Avenue (66 feet wide) said point being
distant North 80 degrees 23 minutes East 789.30 feet from the intersection of
the Northerly line of said Southern Avenue, with the Easterly line of Wyoming
Avenue (66 feet wide at this point) running thence North 80 degrees 23 minutes
East 625 feet along the Northerly line of said Southern Avenue to a point;
thence North 26 degrees 39 minutes West 414.25 feet to a point; thence South 80
degrees 23 minutes West, 125 feet to a point; thence North 26 degrees 39 minutes
West 424.28 feet to a point in the Easterly line of the Norwalk Trucking Company
property; thence South 15 degrees 23 minutes

 

18



--------------------------------------------------------------------------------

West, 447.61 feet along said Easterly line to the Southeasterly corner of said
Norwalk property; thence North 74 degrees 37 minutes West 150 feet along the
Southerly line of said property to a point; thence South 15 degrees 23 minutes
West 100 feet to a point; thence South 26 degrees 39 minutes East, 385.77 feet
to point of beginning.

Parcel 5:

Part of Private Claims 216 and 61, lying Northerly of the Michigan Central
Railroad in the City of Dearborn, Wayne County, Michigan, described as follows:
Beginning at a point in the Northerly line of Southern Avenue (66 feet wide)
said point being distant North 80 degrees 23 minutes East 1414.30 feet from the
intersection of the Northerly line of Southern Avenue with the Easterly line of
Wyoming Avenue (66 feet wide at this point), running thence North 80 degrees 23
minutes East, 715.55 feet along the Northerly line of said Southern Avenue to a
point in the Southerly line of a seventeen foot spur track easement; running
thence North 77 degrees 13 minutes West 186.50 feet along said Southerly
easement line to a point of curve; thence on a 14 degrees 48 minutes curve to
the right of 341.78 feet, to a point of tangent (chord distance being North 51
degrees 30 minutes West 331.61 feet), running thence North 26 degrees 39 minutes
West 543 feet along the Westerly line of said easement to a point; thence South
63 degrees 21 minutes West 156.50 feet; thence North 74 degrees 37 minutes West
352.20 feet to the Northeasterly corner of the Norwalk Trucking Company
property; thence South 15 degrees 23 minutes West 152.39 feet along the Easterly
line of said Norwalk property to a point; thence South 26 degrees 39 minutes
East 424.28 feet to a point; thence North 80 degrees 23 minutes East 125 feet;
thence South 26 degrees 39 minutes East 414.25 feet to the point of beginning.

Parcel 6:

Part of Private Claim No. 216 and No. 61, City of Dearborn, Wayne County,
Michigan, and being more particularly described as follows: Commencing at the
Southeasterly corner of Wyoming Avenue (86 feet wide) and Michigan Avenue (100
feet wide) and running thence South 00 degrees 01 minutes 14 seconds East, along
the Easterly line of said Wyoming Avenue, a measured distance of 1098.15 feet
(described 1097.42 feet) to an angle point in said street line; thence South 15
degrees 22 minutes 11 seconds West, along the Easterly line of said Wyoming
Avenue, a distance of 156.91 feet to the point of beginning of the parcel of
land herein being described; proceeding thence from said point of beginning
North 63 degrees 17 minutes 09 seconds East a measured distance of 885.45 feet
(described 885.13 feet) to a point on the Westerly line of Stecker Avenue (70
feet wide); thence South 25 degrees 39 minutes 00 seconds East along the
Westerly line of said Stecker Avenue, a measured distance of 951.96 feet
(described 949.27 feet) to a point; thence South 63 (recorded South 83) degrees
21 minutes 00 seconds West a distance of 556.73 feet to a point; thence South 26
degrees 45 minutes 08 seconds East, a measured distance of 417.75 feet
(described 420.00 feet) to a point; thence South 63 degrees 21 minutes 00
seconds West a distance of 40.00 feet to a point; thence South 26 degrees 39
minutes 00 seconds East a measured distance of 544.54 feet (described 543 feet)
to a point; thence along the arc of a curve concave to the Northeast, radius
383.40 feet, a measured arc distance of 326.70 feet (described 325.84 feet)
(chord bears South 51 degrees 20 minutes 47 seconds East, 315.80 feet) to a
point; thence South 77 degrees 13 minutes 00 seconds East, along a line not
tangent to the foregoing curve, a distance of 89.39 feet to a point; thence
North 26 degrees 39 minutes 00 seconds West a distance of 432.00 feet to a
point; thence North 63 degrees 31 minutes 00 seconds East a distance of 395.00
feet to a point on the Westerly line of

 

19



--------------------------------------------------------------------------------

said Stecker Avenue; thence South 26 degrees 39 minutes 00 seconds East, along
the Westerly line of said Stecker Avenue, a distance of 608.33 feet to the point
of intersection of said street line with the Northerly line of Southern Avenue
(66 feet wide); thence South 80 degrees 26 minutes 13 seconds West, along the
Northerly line of said Southern Avenue, a measured distance of 344.41 feet
(described 345.39 feet) to a point; thence North 77 degrees 13 minutes 00
seconds West a measured distance of 187.78 feet (described 186.5 feet) to a
point; thence along the arc of a curve, concave to the Northeast, radius 389.52
feet, a measured arc distance of 342.26 feet (described 341.78 feet) (chord
bears North 51 degrees 24 minutes 18 seconds West, 331.36 feet) to a point;
thence North 26 (recorded North 28) degrees 39 minutes 00 seconds West along a
line 7.75 feet Easterly of, as measured at right angles to and parallel with the
Westerly line of Private Claim No. 61, a measured distance of 544.54 feet
(described 543 feet) to a point; thence South 63 degrees 21 minutes 00 seconds
West a distance of 7.75 feet to a point on the Easterly line of said Private
Claim No. 216; thence North 26 (recorded North 28) degrees 39 minutes 00 seconds
West, along the Easterly line of said Private Claim No. 216, a measured distance
of 795.11 (described 795.39 feet) to a point; thence North 74 degrees 37 minutes
49 seconds West, a measured distance of 580.83 feet (described 580.18 feet) to a
point on the Easterly line of said Wyoming Avenue; thence North 15 degrees 22
minutes 11 seconds East, along the Easterly line of said Wyoming Avenue, a
measured distance of 248.95 feet (described 249.73 feet) to the point of
beginning.

Commonly known as: 4440 Wyoming Avenue, Dearborn, MI 48126

Tax Parcel No.: 82-10-161-51-004, as to Parcel 1, 82-10-163-02-002, as to Parcel
2, 82-10-163-02-003, as to Parcel 3, 82-10-163-02-008, as to part of Parcel 4,
82-10-163-02-009, as to Part of Parcel 4, 82-10-163-02-010, as to part of Parcel
4, 82-10-163-02-011, as to part of Parcel 5, 82-10-163-02-012, as to part of
Parcel 5, 82-10-161-51-002, as to Part of Parcel 6, 82-10-161-51-005, as to part
of Parcel 6, 82-10-163-02-013, as to Part of Parcel 6

 

20